Order affirmed with costs. Memorandum: Supreme Court properly granted plaintiffs’ motion to compel defendant Lake Shore Hospital (Hospital) to produce a copy of the application and renewal application for cholecystectomy laparoscopic privileges together with all supporting documentation submitted by defendant Dr. Robert F. Barnes (Dr. Barnes).
Contrary to the Hospital’s contention, the exceptions for statements in Education Law § 6527 (3) and Public Health Law § 2805-m render the applications and their supporting documentation discoverable. The applications and supporting documentation submitted by Dr. Barnes, a party to the medical malpractice action, are the “functional equivalent of a statement” (Swartzenberg v Trivedi, 189 AD2d 151,154, lv dismissed 82 NY2d 749), and disclosure of those documents will not violate any statutory prohibition against disclosing the proceedings and records of a medical peer review committee (see, Koithan v Zornek, 226 AD2d 1080; Swartzenberg v Trivedi, supra, at 153-154). To the extent that Parker v St. Clare’s Hosp. (159 AD2d 919) holds otherwise, we decline to follow it. All concur except Lawton and Doerr, JJ., who dissent and vote to reverse in the following Memorandum.